Case 1:19-cv-00010-JTN-SJB ECF No. 570, PageID.45994 Filed 09/18/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

  WOLVERINE WORLD WIDE, INC.,

          Plaintiff,

  v.                                                       Case No. 1:19-cv-00010-JTN-ESC

  THE AMERICAN INSURANCE COMPANY, et. al,                  Honorable Janet T. Neff
                                                           Mag. Judge Sally J. Berens
                                                           Special Master Paula Manderfield
          Defendants.



                PLAINTIFF’S MOTION FOR LEAVE TO FILE UNDER SEAL

        Plaintiff Wolverine World Wide, Inc. (“Wolverine”), through undersigned counsel, hereby

 requests leave to file under seal Exhibit B to Plaintiff’s Memorandum of Law In Support of

 Plaintiff’s Motion to Strike or Exclude Expert Opinions of Douglas Swanson and for Sanctions

 under Rule 37(b)(2)(A)(ii), pursuant to W.D. MICH. L. CIV. R. 10.6. In support thereof, Plaintiff

 states as follows:

                            RELIEF SOUGHT AND GROUNDS FOR MOTION

        1.       Pursuant to the August 5, 2019 Stipulated Protective Order entered by the Court,

 (ECF No. 116 at PageID.7118), the parties may designate certain material as “Confidential” (ECF

 No. 116 at PageID.7121.)

        2.       Exhibit B to Plaintiff’s Memorandum of Law In Support of Plaintiff’s Motion to

 Strike or Exclude Expert Opinions of Douglas Swanson and for Sanctions under Rule

 37(b)(2)(A)(ii) was produced by Defendants under the designation of “Privileged and Confidential

 Material.”




                                                                US_ACTIVE-155440708.1-DEALPERS 09/18/2020 1:54 PM
Case 1:19-cv-00010-JTN-SJB ECF No. 570, PageID.45995 Filed 09/18/20 Page 2 of 3




        3.     Paragraph 12 of the Stipulated Protective Order provides that the parties may not

 file Confidential Discovery Material with the Court unless filed under seal pursuant to W.D.

 MICH. L. CIV. R. 10.6. (ECF No. 116 at PageID.7124.)

        4.     WHEREFORE, Plaintiff respectfully requests that the Court order that the above-

 referenced Exhibit B be filed under seal and remain under seal.

                                          CONCLUSION

        For the reasons set forth above, Plaintiff respectfully requests that this Court grant leave to

 file Exhibit B to Plaintiff’s Memorandum of Law In Support of Plaintiff’s Motion to Strike or

 Exclude Expert Opinions of Douglas Swanson and for Sanctions under Rule 37(b)(2)(A)(ii) under

 seal, pursuant to W.D. MICH. L. CIV. R. 10.6.

  Dated: September 18, 2020                                 Respectfully submitted,

                                                            s/ Kevin B. Dreher
                                                            Kevin B. Dreher
                                                            REED SMITH LLP
                                                            10 South Wacker Drive, 40th Floor
                                                            Chicago, IL 60606-7507
                                                            Telephone: (312) 207-1000
                                                            Facsimile: (312) 207-6400
                                                            kdreher@reedsmith.com

                                                            Charles M. Denton
                                                            Erika P. Weiss
                                                            BARNES & THORNBURG LLP
                                                            171 Monroe Ave. NW, Suite 1000
                                                            Grand Rapids, MI 49503
                                                            Telephone: (616) 742-3930
                                                            Charles.Denton@btlaw.com
                                                            Erika.Weiss@btlaw.com

                                                            Counsel for Wolverine World Wide,
                                                            Inc., f/k/a Wolverine Shoe & Tanning
                                                            Corporation




                                                 -2-
Case 1:19-cv-00010-JTN-SJB ECF No. 570, PageID.45996 Filed 09/18/20 Page 3 of 3




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



  WOLVERINE WORLD WIDE, INC.,

         Plaintiff,

  v.                                                      Case No. 1:19-cv-00010-JTN-ESC

  THE AMERICAN INSURANCE COMPANY, et al.,                 Honorable Janet T. Neff
                                                          Mag. Judge Sally J. Berens
         Defendants.                                      Special Master Paula Manderfield


                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 18, 2020, I electronically filed the foregoing document

 with the Clerk of Court using the ECF system which provides notice to all attorneys of record.

                                                                         s/ Kevin B. Dreher
                                                                          Kevin B. Dreher




                                               -3-
